Citation Nr: 1530096	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from January 1979 to February 1999 and from May 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

In August 2009, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).

The case was remanded in April 2012 and July 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The previous remand has not been complied with and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran had a hearing before a Decision Review Officer (DRO) at the RO in August 2009; however, a transcript of the hearing is not of record.  The Board's previous remands indicated that a transcript was of record.  Since the July 2014 remand, the Veteran's paper claims file was scanned into the Veteran Benefits Management System (VBMS); the entire claims file is now electronic.  It does not appear that a copy of the transcript has been scanned.  Therefore, a remand is necessary for the RO to provide a new copy of the transcript.  If such cannot be located, the Veteran should be afforded the opportunity to have a new hearing.

Additionally, the July 2014 remand directed that an addendum medical opinion from a May 2012 examiner be obtained indicating what ankle diagnoses the Veteran had.  An opinion was obtained in August 2014; although the examiner opined that bilateral ankle strains were less likely as not related to service, the rationale focused on the lack of ankle diagnoses.  As noted in the most recent remand, the examination was contradictory in that the examiner noted both the presence and absence of ankle diagnoses.  As the examiner did not specifically identify what diagnoses the Veteran has, if any, the Board finds that its previous directives were not complied with and another addendum is needed.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Biloxi VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Attempt to locate the transcript from the August 17, 2009, hearing before a DRO.  If the transcript is not located, ask the Veteran if he desires an additional RO hearing.  If so, arrange for such hearing to be conducted.

3.  Obtain an addendum medical opinion from the May 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and identify all diagnoses related to the Veteran's claimed right and left ankle disorders.  The examiner should identify all such disorders that have been present at any time since August 2007.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




